                                                                            Case 2:20-cv-00758-JCM-VCF Document 9 Filed 06/01/20 Page 1 of 3



                                                                        1   GARY E. SCHNITZER, ESQ.
                                                                            Nevada Bar No. 395
                                                                        2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                            8985 South Eastern Avenue, Suite 200
                                                                        3   Las Vegas, Nevada 89123
                                                                            (702) 222-4142 Direct
                                                                        4   (702) 362-2203 Facsimile
                                                                            Email: gschnitzer@ksjattorneys.com
                                                                        5   Attorney for Defendant
                                                                            LexisNexis Risk Solutions
                                                                        6

                                                                        7
                                                                                                         UNITED STATES DISTRICT COURT
                                                                        8
                                                                                                                DISTRICT OF NEVADA
                                                                        9
                                                                       10   TERESA L. EVANS-SAMPLE,
                                                                                                                                 Case No.: 2:20-cv-00758-JCM-VCF
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                                           Plaintiff,
                                                                       12
                                                                            vs.
                                                                       13                                                        STIPULATION AND ORDER TO
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                            EARLY WARNING SERVICES, LLC; JP                      EXTEND TIME TO ANSWER OR
                                                                       14   MORGAN CHASE BANK, NA;                               OTHERWISE PLEAD
                                             (702) 362-6666




                                                                            LEXISNEXIS RISK SOLUTIONS; TARGET
                                                                       15   FINANCIAL; AND WELLS FARGO BANK,                     (FIRST REQUEST)
                                                                            NA,
                                                                       16

                                                                       17                                 Defendants.
                                                                       18

                                                                       19          Pursuant to Local Rule IA 6-1 of the United States District Court for the District of Nevada,
                                                                       20   Defendant LexisNexis Risk Solutions (“Defendant”) and Plaintiff Teresa L. Evans-Sample
                                                                       21   (“Plaintiff”), by and through their respective counsel, hereby stipulate as follows:
                                                                       22          1.      Plaintiff filed her Complaint on April 27, 2020;
                                                                       23          2.      Defendant was served with the Complaint on May 14, 2020;
                                                                       24          3.      Defendant’s deadline to answer or respond to Plaintiff’s Complaint is June 4, 2020;
                                                                       25          4.      Defendant has requested, and Plaintiff has consented to, an additional fourteen (14)
                                                                       26   days for Defendant to file an Answer or otherwise respond to the Complaint;
                                                                       27          5.      An additional fourteen (14) days for Defendant to answer or respond to Plaintiff’s
                                                                       28
                                                                                                                             1
                                                                            Case 2:20-cv-00758-JCM-VCF Document 9 Filed 06/01/20 Page 2 of 3



                                                                        1   Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice

                                                                        2   any party;

                                                                        3          6.      Good cause exists to grant the stipulation as the additional fourteen (14) days are

                                                                        4   needed to allow Defendant to complete its investigation of Plaintiff’s allegations, including a

                                                                        5   review of all relevant documents;

                                                                        6          7.      Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendant agree that

                                                                        7   Defendant shall have up to and including June 18, 2020 to file a responsive pleading to Plaintiff’s

                                                                        8   Complaint.

                                                                        9          8.      WHEREAS, this is the first request by the Parties seeking such extension;

                                                                       10          THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11   STIPULATED AND AGREED by and between the Parties as follows:

                                                                       12   //

                                                                       13   //
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14   //
                                             (702) 362-6666




                                                                       15   //

                                                                       16   //

                                                                       17   //

                                                                       18   //

                                                                       19   //

                                                                       20   //

                                                                       21   //

                                                                       22   //

                                                                       23   //

                                                                       24   //

                                                                       25   //

                                                                       26   //
                                                                       27   //

                                                                       28
                                                                                                                            2
                                                                            Case 2:20-cv-00758-JCM-VCF Document 9 Filed 06/01/20 Page 3 of 3



                                                                        1          Defendant LEXISNEXIS RISK SOLUTIONS shall have up to and including June 18, 2020

                                                                        2   to file an Answer or Otherwise Plead to Plaintiff’s Complaint.

                                                                        3

                                                                        4          IT IS SO STIPULATED.

                                                                        5          DATED this 29th day of May, 2020.

                                                                        6
                                                                             /s/ Miles N. Clark                                 /s/ Gary E. Schnitzer
                                                                        7
                                                                             Matthew I. Knepper, Esq., SBN 12796                Gary E. Schnitzer, Esq., SBN 395
                                                                        8    Miles N. Clark, Esq., SBN 13848                    KRAVITZ, SCHNITZER & JOHNSON,
                                                                             KNEPPER & CLARK LLC                                CHTD.
                                                                        9    5510 S. Fort Apache Rd., Suite 30                  8985 South Eastern Avenue, Suite 200
                                                                             Las Vegas, NV 89148-7700                           Las Vegas, NV 89123
                                                                       10    Telephone: (702) 859-7430                          Telephone: (702) 222-4142
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11    Facsimile: (702) 447-8048                          Facsimile: (702) 362-2203
                                                                             Email: matthew.knepper@knepperclark.com            Email: gschnitzer@ksjattorneys.com
                                                                       12    Email: miles.clark@knepperclark.com                Attorneys for Defendant
                                                                                                                                LexisNexis Risk Solutions
                                                                       13    David H. Krieger, Esq., SBN 9086
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                             KRIEGER LAW GROUP, LLC
                                                                       14
                                             (702) 362-6666




                                                                             500 N. Rainbow Blvd., Suite 300
                                                                       15    Las Vegas, NV 89107
                                                                             Telephone: (702) 848-3855
                                                                       16    Email: dkrieger@kriegerlawgroup.com
                                                                             Attorneys for Plaintiff
                                                                       17    Teresa L. Evans-Sample
                                                                       18

                                                                       19          IT IS ORDERED.

                                                                       20
                                                                                   DATED this 1st day of June, 2020.
                                                                       21

                                                                       22                                               _______________________________
                                                                       23                                               United States Magistrate Judge

                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                                                                            3
